Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 

Allowable Subject Matter
Claims 1-7 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest preparing epoxy coated bus bars having a surface of a bus bar conductor coated with insulating epoxy that is a crystalline solid which can exist in two states, a glassy state when below its glass transition temperature and a rubbery state when above its glass transition temperature, wherein a subject area of the coating of insulated epoxy is heated until a temperature of the coating of the hardened epoxy on the surface of the bus bar conductor in the subject area is at or above its glass transition temperature to be in the rubbery state, delaminating the coating of insulating epoxy in the rubbery state from the surface of the bus bar conductor in the subject area, cutting and mechanically disassociating the subject area of the coating of rubbery insulating epoxy from the surface of the bus bar conductor and from the remaining layer of epoxy adjacent to the subject area, and allowing the remaining epoxy coating to cool and reharden at a boundary of the electrical contact area. 
The closest prior art is GB 694,619 (hereinafter ‘619), Anderson, US 4,820,178, Smith, US 5,904,984, Epotek, “Reworking, Removing and “Decapsulating” Cured Epoxies”, 2015, Iura, US 5,179,779, Ogiuchi, JP H01281896 (citations are directed to the machine translation provided by Espacenet), Larsen, US 2003/0198537 A1, and Gleyal, US 2016/0039192 A1. 
‘619 teaches that busbars for electrical distribution equipment are coated in insulation, where the ends are cleaned by removing the insulation material from around the holes to allow for electrical contact with wiring terminals (pg. 1, lines 9-40, pg. 1 line 99 through pg. 2, line 9, pg. 2, lines 10-14, Fig. 2, and Fig. 6).
Anderson provides the suggestion of coating the busbar conductor with epoxy, where the epoxy is removed from a portion of the tabs on the busbar (abstract, Col. 1, line 64 through Col. 2, line 5, Col. 2, lines 10-16).
Smith teaches using crystalline thermoset epoxy resins as an electrical insulator on electrical conducting devices (abstract), where since they are crystalline thermosetting resins they will be crystalline solids that exist in two states, a glassy state when below the glass transition temperature and a rubbery state when above the glass transition temperature. Therefore, Smith provides the suggestion of using crystalline thermosetting epoxy resins as the insulator for the busbar.
Epotek suggests removing epoxy resins by heating them above the glass transition temperature (pg. 1, section 4). Epotek also teaches that several of the techniques listed are destructive in nature and can be suicidal in terms of re-usable parts for manufacturing (pg. 1). 
Iura teaches using cutting blades that remove a heated coating material to expose an underlying conductor where the heating is applied locally (abstract, Col. 9, lines 39-53, Col. 10, lines 41-46, and Fig. 14A-I). Ogiuchi teaches locally heating a polymer film at a temperature between the Tg of the polymer and Tg+100°C using cutting blades (pg. 1-2 and Fig. 2). Therefore, Iura and Ogiuchi suggest heating the coating to a temperature above the glass transition temperature and cutting using cutting tools.
Larsen suggests using induction heating for locally heating a coating for removal (abstract, 0017, and 0018). 
Gleyal teaches heating a reformable epoxy resin above its glass transition temperature to cause it to debond from a substrate for removal, where the material can be selectively removed (abstract, 0005, 0009, 0010-0011, and 0013). Gleyal teaches heating the RER to soften or melt the RER (0015), indicating that the RER will have more than one transition state above the Tg, i.e. a liquid state due to melting. 
Therefore, none of the prior art teaches or suggests that a crystalline epoxy material having two states, a glassy state below the Tg and a rubbery state above the Tg, can be selectively removed by heating above the glass transition temperature while keeping a remaining portion of the coating on the substrate. Therefore, the invention is considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718